NUMBER 13-14-00274-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

MARI REGALADO,                                                              Appellant,

                                           v.

SERGIO MUNOZ JR.,                                                            Appellee.


                   On appeal from the 139th District Court
                         of Hidalgo County, Texas.


                                      ORDER
    Before Chief Justice Valdez and Justices Perkes and Longoria
                          Order Per Curiam
       This cause is before the Court regarding the briefing schedule for this accelerated

appeal under the Texas Election Code. The Honorable Robert M. Blackmon ordered that

appellant’s brief was to be filed with this Court by June 6, 2014. See TEX. ELEC. CODE

ANN. § 232.014(d) (West, Westlaw through 2013 3d C.S.). The election code also

provides that this Court may review these deadlines on motion of a party.         See id.
Appellant’s counsel states in his motion that he has not “been furnished” with a copy of

the clerk’s record, which was filed in this Court on May 22, 2014. This Court attempted

to email a copy of the record to appellant’s counsel; however, we were unable to do so

due to technical difficulties with the filing system. On June 3, 2014, we finally submitted

a copy of the clerk’s record and reporter’s record to appellant’s counsel. Appellee has

filed a response to the motion opposing any extension to file the brief.

       The Court, having considered appellant’s motion for extension of time to file the

brief, appellee’s response, and the nature of the case, is of the opinion that the motion for

extension of time to file the brief should be granted in part with order. The Court GRANTS

IN PART appellant’s motion for extension of time and ORDERS appellant’s brief to be

filed in this cause on or before June 10, 2014. The Court further ORDERS appellee’s

brief to be filed in this cause ten days thereafter, or on or before, June 20, 2014. The

Court will not favorably entertain further motions for extension of time in this case.

       IT IS SO ORDERED.

                                                         PER CURIAM


Delivered and filed the
4th day of June, 2014.




                                             2